       Case 4:18-cv-04393-JSW Document 49 Filed 01/25/19 Page 1 of 2



 1   GRIMM, VRANJES & GREER LLP
     GREGORY STEPHAN, Esq. (SBN 134906)
 2   E-mail: gstephan@gvgllp.com
     MATTHEW MORACHE, Esq. (SBN 216253)
 3   E-mail: mmorache@gvgllp.com
     550 West C Street, Suite 1100
 4   San Diego, CA 92101-3532
     Tel: (619) 231-8802 Fax: (619) 233-6039
 5
     Attorneys for Defendant
 6   FIRST SPECIALTY INSURANCE CORPORATION
 7
 8                      UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10
11   KB HOME SOUTH BAY INC., a            Case No.: 4:18-cv-04393-JSW
     California corporation; KB HOME
12   ARROYO VISTA LLC, a Delaware         NOTICE OF DIRECT LAND LINE
     limited liability company,           [PURSUANT TO ORDER
13                                        GRANTING TELEPHONIC
                 Plaintiffs,              APPEARANCE OF COUNSEL FOR
14                                        FIRST SPECIALTY INSURANCE
           v.                             CORPORATION]
15
     FIRST SPECIALTY INSURANCE
16   CORPORATION; PLY GEM                 DATE: 2/1/19
     PACIFIC WINDOWS                      TIME: 11 a.m.
17   CORPORIATION; and Does 1             DEPT.: Courtroom 5
     through 50, inclusive,
18
                 Defendants.
19
20
21         TO THE U.S. DISTRICT COURT AND THE HON. JEFFREY S. WHITE:
22         Pursuant to the Order Granting Defendant FIRST SPECIALTY
23   INSURANCE CORPORATION’s Request to Appear Telephonically at Case
24   Management Conference, issued January 25, 2019,
25         PLEASE TAKE NOTICE that counsel for Defendant, FIRST
26   SPECIALTY INSURANCE CORPORATION’s direct land line to be called for
27   ///
28   ///
                                         1
     NOTICE OF DIRECT LAND LINE                            Case No. 4:18-cv-04393-JSW
       Case 4:18-cv-04393-JSW Document 49 Filed 01/25/19 Page 2 of 2



 1   participation in the Case Management Conference on February 1, 2019 at 11 a.m.
 2   is: (619) 515-0426.
 3
 4   Dated: January 25, 2019                     GRIMM, VRANJES & GREER LLP
 5
 6                                            By: Gregory Stephan /s/
                                                  Gregory Stephan
 7
                                                  Matthew Morache
 8                                                Attorneys for Defendant
                                                  FIRST SPECIALTY INSURANCE
 9
                                                  CORPORATION
10   W:\Cases\2169177\PLD\NOT\02016617.DOCX


11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     NOTICE OF DIRECT LAND LINE                                Case No. 4:18-cv-04393-JSW
